     Case 2:19-cv-02075-TLN-KJN Document 34 Filed 10/02/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    O.Z. MARTIN,                                      No. 2: 19-cv-2075 TLN KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    ROBERT FOX, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the court is defendants’ second motion to modify the

19   scheduling order filed September 30, 2020. (ECF No. 33.) For the reasons stated herein,

20   defendants’ motion is granted in part.

21          Pursuant to the April 16, 2020 discovery and scheduling order, the discovery deadline was

22   August 14, 2020, and the dispositive motion deadline was November 6, 2020. (ECF No. 25.)

23          On August 14, 2020, defendants filed their first motion to modify the scheduling order.

24   (ECF No. 27.) In this motion, defendants requested an extension of time to take plaintiff’s

25   deposition and an extension of the dispositive motion deadline. (Id.) Defendants stated that they

26   were unable to take plaintiff’s deposition due to the COVID-19 pandemic. (Id.) Defendants

27   requested until December 18, 2020, to serve plaintiff with the notice required by Federal Rule of

28   Civil Procedure 30(b)(1) for taking his deposition. (Id.)
                                                       1
     Case 2:19-cv-02075-TLN-KJN Document 34 Filed 10/02/20 Page 2 of 3

 1          On August 25, 2020, the undersigned issued an order addressing defendants’ first motion

 2   to modify the scheduling order. (ECF No. 29.) The undersigned found that defendants’

 3   requested time period was too long. (Id.) The undersigned granted defendants until October 30,

 4   2020, to take plaintiff’s deposition and extended the dispositive motion deadline to January 8,

 5   2021. (Id.)

 6          In the pending motion to modify the scheduling order, defendants seek a 120-days

 7   extension of time to take plaintiff’s deposition and an extension of the dispositive motion

 8   deadline. (ECF No. 33.) Defense counsel states that due to the COVID-19 pandemic, she has

 9   been unable to schedule plaintiff’s deposition, even by remote means. (ECF No. 33-2.) Defense

10   counsel states that she is informed and believes that plaintiff’s institution, the California Medical

11   Facility (“CMF”), will have expanded capability to accommodate a deposition using video

12   conferencing capability in the future. (Id.) However, defense counsel states, there is no

13   anticipated timeframe yet for when the accommodations will be available and movement within

14   the institution will be modified to permit depositions in civil matters. (Id.)

15          Defense counsel also states that as of September 29, 2020, there were two active inmate

16   cases of COVID-19 at CMF, and one new case in the last fourteen days. (ECF No. 33.) In

17   addition, there have been fifty-one cumulative confirmed cases of staff COVID-19 cases at CMF,

18   with forty-seven having returned to work. (Id.) Defense counsel states that it is reasonable to

19   believe that the risk of COVID-19 persists at CMF for the time being. (Id.)

20          The undersigned appreciates the risks of COVID-19 at CMF. However, defendants’
21   requested time period is again too long. If defendants are unable to depose plaintiff during the

22   time granted below, they may file another well-supported motion to modify the scheduling order.

23          Accordingly, IT IS HEREBY ORDERED that:

24          1. Defendants’ motion to modify the scheduling order (ECF No. 33) is granted in part;

25          2. If defendants intend to depose plaintiff, they shall do so by no later than December 18,

26                 2020, with appropriate notice required by Federal Rule of Civil Procedure 30(b)(1) for
27                 taking his deposition;

28   ////
                                                        2
     Case 2:19-cv-02075-TLN-KJN Document 34 Filed 10/02/20 Page 3 of 3

 1         3.   The dispositive motion deadline is extended to February 18, 2021.

 2   Dated: October 1, 2020

 3

 4

 5
     Mart2075.eot
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
